Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(i) “a moving assembly for moving the chuck table and the laser beam applying unit” in claim 1;
(ii) “a first optical device … for reflecting the laser beam into a direction parallel to the XZ plane” in claim 1;
(iii) “a second optical device for reflecting the laser beam reflected by the first optical device to change a traveling direction of the laser beam within the XZ plane” in claim 1;
(iv) “a third optical device for reflecting the laser beam whose traveling direction has been changed by the second optical device into a direction parallel to the XZ plane” in claim 1;
(v) “an image capturing unit for capturing an image of the laser beam” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) The page 19-20 of the specification discloses: “The moving assembly 30 includes the X-axis moving unit 31 as processing feed means for moving the chuck table 10 in the X-axis directions and a Y-axis moving unit 32 as indexing feed means for moving the chuck table 10 in the Y-axis directions… The X-axis moving unit 31 and the Y-axis moving unit 32 include respective known ball screws rotatable about their own central axes, respective known stepping motors for rotating the respective ball screws about their own central axes, and respective pairs of known guide rails that support the respective moving plates 14 and 15 so as to be movable in the X-axis directions and the Y-axis directions, respectively, thereon.”  
The term “a moving assembly” is interpreted to be respective known ball screws rotatable about their own central axes, respective known stepping motors for rotating the respective ball screws about their own central axes, and respective pairs of known guide rails that support the respective moving plates, so as to be movable in the X-axis directions and the Y-axis directions, respectively, thereon.

(ii)- (iv) The page 19-20 of the specification discloses “According to the first embodiment, the laser beam applying unit 20 has three mirrors 23. Of the three mirrors 23, the mirror 23 that is positioned most upstream in its traveling direction (hereinafter referred to as “first mirror 23-1”) is a first optical device for reflecting the laser beam 21 emitted from the laser oscillator 22 into a direction parallel to an XZ plane that lies perpendicularly to an XY plane... Of the three mirrors 23, the mirror 23 that is positioned centrally in its traveling direction (hereinafter referred to as “second mirror 23-2”) is a second optical device for reflecting the laser beam 21 reflected by the first mirror 23-1 to change the traveling direction of the laser beam 21 within the XZ plane… Of the three mirrors 23, the mirror 23 that is positioned most downstream in its traveling direction (hereinafter referred to as “third mirror 23-3”) is a third optical device for reflecting the laser beam 21 whose traveling direction has been changed by the second mirror 23-2 into a direction parallel to the XZ plane.” 
The terms “first optical device”, “second optical device”, and  “third optical device” will is interpreted to be three mirrors.

(v) The page 22 of the specification discloses “The image capturing device may be a CCD imaging device, a CMOS imaging device, or the like for capturing an image of the laser beam 21.” 
The terms “image capturing unit” will is interpreted to be a CMOS imaging device, or the like for capturing an image of the laser beam.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
“A method of confirming an optical axis of a laser processing apparatus including” in lines 1-2 of claim 1 should read “A method of confirming an optical axis of a laser processing apparatus, the laser processing apparatus including”.
“an image capturing unit placing step of placing an image capturing unit for capturing an image of the laser beam so as to be movable in the X-axis directions” in lines 29-31 of claim 1 should read “an image capturing unit placing step including placing an image capturing unit for capturing an image of the laser beam on the chuck table so that the  image capturing unit is movable in the X-axis directions”;
“a first image capturing step of removing the second optical device, positioning the image capturing unit in a first position for receiving the laser beam reflected by the first optical device, and capturing an image of the laser beam emitted from the laser oscillator with the image capturing unit” in lines 32-37 of claim 1 should read “a first image capturing step including removing the second optical device from the laser beam applying unit, positioning the image capturing unit in a first position for receiving the laser beam reflected by the first optical device, and capturing an image of a first laser beam spot emitted from the laser oscillator with the image capturing unit”;
“a second image capturing step of installing the second optical device, positioning the image capturing unit in a second position for receiving the laser beam reflected by the third optical device, and capturing an image of the laser beam emitted from the laser oscillator with the image capturing unit” in lines 32-37 of claim 1 should read “a second image capturing step including installing the second optical device back to the laser beam applying unit, positioning the image capturing unit in a second position for receiving the laser beam reflected by the third optical device, and capturing an image of a second laser beam spot emitted from the laser oscillator with the image capturing unit”;
“a determining step of determining whether an optical axis of the laser beam reflected by the first optical device and an optical axis of the laser beam reflected by the third optical device exist in one XZ plane or not on a basis of an amount of a shift between a reference line parallel to the X-axis directions in the captured images and positions of the laser beams in the images captured in the first image capturing step and the second image capturing step” in lines 44-52 of claim 1 should read “a determining step including determining whether an optical axis of the laser beam reflected by the first optical device and an optical axis of the laser beam reflected by the third optical device exist in one XZ plane or not on a basis of an amount of a shift between a reference line parallel to the X-axis directions in the captured images and positions of the laser beam spots in the images captured in the first image capturing step and the second image capturing step by comparing the shift amount and predetermined amount with a controller.”
Appropriate correction is required.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Odagiri (US 2016/0151857) teaches a laser beam irradiation unit comprising: a chunk table, a laser beam applying unit, a moving assembly, and an alignment means configured to process an alignment process for detecting a  processing region of a workpiece to be laser-processed is executed by the alignment means and the control means. Even through Odagiri teaches a similar laser processing apparatus as claimed, Odagiri fails to teach or suggest the method of confirming an optical axis of the laser processing apparatus in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761